Citation Nr: 0913680	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation higher than 20 percent 
for multi-level lumbar spine spondylosis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

According to the rating decision, the Veteran had active 
service from July 1955 to May 1959 and from December 1959 to 
March 1976.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for 
multi-level lumbar spine spondylosis and assigned a 20 
percent disability rating effective February 3, 2003.  
Thereafter, the Veteran appealed the initial rating assigned 
for his service-connected low back disability.    


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is 
not manifested by symptomatology that more closely 
approximate severe intervertebral disc syndrome with 
recurring attacks and intermittent relief under the prior 
schedule for rating spine disabilities.

2.  The medical evidence does not show that the Veteran's 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less, or that he has favorable ankylosis of the 
entire thoracolumbar spine, or that he has incapacitating 
episodes due to his low back disability to warrant a higher 
initial evaluation under the amended schedule for rating 
spine disabilities.  


CONCLUSION OF LAW

The criteria for an initial evaluation higher than 20 percent 
for service-connected multi-level lumbar spine spondylosis 
have not been met or approximated under the prior or amended 
schedules for rating spine disabilities.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.71a, Diagnostic Codes 5293 (2002), 5243 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service connection 
in the December 2005 rating decision.  The Federal Circuit 
has held that once service connection is granted, the claim 
is substantiated and additional notice is not required.  
Furthermore, any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see 
also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  
Notwithstanding the above, the Board observes that the 
January 2007 VCAA notice letter sent to the Veteran addressed 
how VA determines the disability rating and his claim was 
subsequently readjudicated in April 2007.  The Board further 
notes that neither the Veteran nor his representative has 
alleged any prejudice with respect to the notice received for 
the claim during the course of this appeal.

Moreover, the record reflects that the Veteran has been 
provided with a copy of the rating decision, the statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC), which included a discussion of the facts of the 
claim, pertinent laws and regulations, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with medical examinations in August 2005 and January 
2007.  The examination reports are deemed adequate for rating 
purposes.  The Veteran's service treatment records are 
associated with the claims folder and post-service treatment 
records adequately identified as relevant to the claim have 
been obtained, to the extent possible, and are also of 
record.  All negative responses from adequately identified 
medical facilities that treated the Veteran are included in 
the record.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).  
The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2008).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2008).  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
The prior criteria may be applied for the full period of the 
appeal.  The new rating criteria, however, may only be 
applied to the period of time after their effective date.  
VAOPGCPREC 3-00. 

As the Veteran filed his claim prior to the change in 
regulations, the Veteran's service-connected low back 
disability has been considered under the prior and amended 
schedules for rating disabilities of the spine.  



Analysis

The Veteran seeks entitlement to a higher initial evaluation 
for service-connected multi-level lumbar spine spondylosis.  
The Board notes that the Veteran is assigned a 20 percent 
disability evaluation from February 3, 2003 for his service-
connected low back disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 for degenerative arthritis of the spine.  
However, a review of the record reveals that the Veteran's 
service-connected low back disability includes consideration 
of the diagnosis of degenerative disc disease.  Indeed, the 
August 2005 radiological report includes a finding of 
"multilevel degenerative disc disease most marked at L1-L2" 
and the RO specifically discussed the diagnosis of 
degeneration of lumbar disc, multi-level with advanced 
degenerative disease in the December 2005 rating decision 
that granted service connection for the Veteran's low back 
disability.  The Veteran was also awarded separate 10 percent 
ratings for left and right lower extremity radiculopathy 
associated with the low back disability at that time, which 
further shows that the intervertebral disc syndrome diagnosis 
is considered part of the service-connected disability.  
Thus, in the interest of clarity, the Board finds that the 
Veteran's low back disability is more appropriately 
considered under Diagnostic Code 5243 for intervertebral disc 
syndrome.  The Board notes that the decision as to which 
diagnostic code should be applied in a given case is for the 
RO and the Board.  See Bierman v. Brown, 6 Vet. App. 125 
(1994); Butts v. Brown, 5 Vet. App. 532 (1993) (en banc).  
However, the rationale for selecting a specific diagnostic 
code must be explained.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Prior Schedule for Rating Disabilities of the Spine

Under Diagnostic Code 5293 of the prior schedule for rating 
spine disabilities, a 10 percent evaluation is prescribed for 
intervertebral disc syndrome productive of mild impairment.  
A 20 percent evaluation is prescribed for intervertebral disc 
syndrome productive of moderate impairment, with recurring 
attacks.  A 40 percent evaluation is for application in the 
case of severe impairment with recurring attacks, 
intermittent relief.  Finally, a 60 percent evaluation is 
warranted for pronounced impairment, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

The Board initially notes that the Veteran is in receipt of 
separate 10 percent ratings for his bilateral radiculopathy 
and he has not appealed the disability ratings assigned.  
Rather, he has only appealed the 20 percent disability rating 
assigned for his low back disability.  Thus, the Board will 
not consider the radicular symptomatology associated with the 
Veteran's low back disability in evaluating the Veteran's 
claim for a higher initial rating as the symptomatology is 
already contemplated in the 10 percent rating assigned for 
the disability and such consideration would constitute 
pyramiding.  38 C.F.R. § 4.14 (2008).  The Board also notes 
that any symptomatology shown to be attributable to the 
Veteran's service-connected right hip disability will not be 
considered in the evaluation of the Veteran's claim.  Id.               

After careful review of the medical evidence, the Board finds 
that the disability picture associated with the Veteran's low 
back disability does not more closely approximate severe 
impairment with recurring attacks and intermittent relief. 
Although there is evidence of recurring attacks associated 
with the Veteran's low back disability, there is no 
indication of severe impairment or only intermittent relief.  
Indeed, a review of the medical evidence reveals that no 
medical examiner has indicated that the Veteran's low back 
disability was productive of a "severe" level of 
impairment.  In this regard, the Board particularly notes 
that an October 2004 private radiological report includes an 
impression of "moderate" degenerative disc disease, which 
supports the conclusion that the Veteran's low back 
disability is appropriately assigned a 20 percent disability 
rating for a low back disability manifested by a moderate 
level of impairment.  Also, relevant treatment records show 
that the Veteran presented for treatment at various times 
with subjective complaints of low back pain but it appears 
that such symptomatology described by the Veteran was 
frequently attributed either to his service-connected hip 
disability or otherwise to the associated radiculopathy by 
medical providers.  It is noted that few relevant clinical 
findings specifically pertaining to the low back disability 
are apparent in the records and do not indicate a severe 
level of impairment.        

Additionally, the Board notes that the Veteran told the 
August 2005 VA spine examiner that his back pain was 
essentially constant and flared up with prolonged driving, 
prolonged standing, and bending over.  However, he also 
denied a history of surgery due to his low back disability, 
reported that his low back pain was ameliorated by changing 
positions, medication, and heat, and the Veteran did not walk 
with the aid of an assistive device at the time of the 
examination.  He further denied bowel or bladder incontinence 
associated with his back pain.  The overall disability 
picture associated with the Veteran's low back disability as 
described at the examination does not reflect a severe level 
of impairment with intermittent relief.  The Board also notes 
that the Veteran was able to forward flex to 60 degrees 
without pain (80 degrees with pain), extend to 20 degrees 
with pain at the extreme of motion, lateral flex bilaterally 
to 20 degrees with minimal pain at the extremes of motion, 
and rotate laterally on both sides to 25 degrees with pain on 
the right with the final 10 degrees of rotation.  Thus, even 
in consideration of the Veteran's complaints of low back pain 
with flare-ups and other related Deluca factors, the August 
2005 range of motion findings demonstrate an overall moderate 
degree of limitation of low back motion, which does not 
indicate that a higher initial rating is warranted.     

Furthermore, at the most recent VA examination in January 
2007, the Board notes that the Veteran described the pain in 
his low back and reported that there was achiness, stiffness, 
tightness, with occasional sharp pains and tingling pain and 
occasional locking and spasm.  He also reported that he 
continues to take medication to treat his low back disability 
and has flare-ups every two to three weeks lasting one to two 
days precipitated by bending, lifting, twisting, cold 
weather, and prolonged walking and standing.  However, the 
Veteran reported that alleviating factors were rest, heat, 
stretches, and medication.  The Veteran also denied a history 
of surgery due to his low back disability and any specific 
bowel or bladder complaints as a result of his low back 
disability.  On physical examination, the Veteran was able to 
forward flex to 80 degrees without pain (90 degrees with 
pain), extend to 10 degrees without pain (20 with pain), 
lateral flex to the left to 20 degrees without pain (25 
degrees with pain), lateral flex to the right to 15 degrees 
without pain (20 degrees with pain), rotate laterally to the 
left to 20 degrees without pain (25 degrees with pain), and 
rotate laterally to the right to 15 degrees without pain (20 
degrees with pain).  Again, even in consideration of the 
Veteran's complaints of low back pain with flare-ups and 
other related Deluca factors, the January 2007 range of 
motion findings demonstrate an overall moderate degree of 
limitation of low back motion.   

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an initial rating higher than the current 20 percent at 
any time relevant to the appeal period.  The evidence shows 
that the Veteran's low back disability is manifested by 
moderate impairment with recurrent attacks throughout the 
appeal period.  Such symptomatology is consistent with the 
criteria for the currently assigned 20 percent disability 
rating.   

Amended schedule for rating spine disabilities 

Under the amended schedule for rating spine disabilities, the 
Veteran's intervertebral disc syndrome (pre-operatively or 
postoperatively) is to be evaluated either under the Formula 
for Rating Intervertebral Disc Syndrome based on 
incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008).  

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
amended criteria provide that a 10 percent evaluation is 
warranted if intervertebral disc syndrome is manifested by 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  A 20 percent 
evaluation is warranted if incapacitating episodes have a 
total duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent rating is warranted 
if the total duration is at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
is warranted if the total duration is at least six weeks 
during the past 12 months.  Id.  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  Id.  The term 
"chronic orthopedic and neurologic manifestations" were 
defined as "orthopedic and neurologic signs and symptoms 
resulting from intervertebral disc syndrome that are present 
constantly, or nearly so."  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003), Note (1).  

Although the evidence shows that the Veteran has reported 
that he requires bed rest due to his low back disability, 
there is no indication in the record that a physician has 
prescribed bed rest for the Veteran due to his service-
connected low back disability for any time relevant to the 
appeal period and the Veteran does not contend otherwise.  At 
the January 2007 examination, the Veteran explained that he 
had experienced a period of bed rest related to his right hip 
surgery in the past year; however, he made no mention of any 
period of bed rest related to his low back disability.  
Therefore, the Board finds that a higher initial evaluation 
for the Veteran's low back disability on the basis of the 
total duration of incapacitating episodes over the past 12 
months is not warranted.  

In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height under the General Rating Formula for Diseases 
and Injuries of the Spine.  A 20 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  Lastly, the 
amended schedule specifically provides that the revised 
criteria include symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  

As stated above, the range of motion findings demonstrated at 
the VA examinations conducted in connection with this claim 
show an overall moderate level of impairment.  There is no 
indication of forward flexion of the thoracolumbar spine 
limited to 30 degrees or less and there is no finding of 
ankylosis of the thoracolumbar spine in any medical evidence 
relevant to the current appeal period.  The Board notes that 
the limitation of motion findings are commensurate with, at 
most, a 20 percent evaluation under the amended schedule.  
Thus, the Board finds that the Veteran is not entitled to a 
higher initial evaluation under the General Rating Formula 
for rating Diseases and Injuries of the Spine under the 
amended schedule.  

As the Veteran is not shown to be entitled to a higher 
initial evaluation under either the prior or the amended 
schedule at any time relevant to the appeal period, the 
preponderance of the evidence weighs against his claim.  
While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show 
distinct time periods where the Veteran's low back disability 
exhibited symptoms that would warrant different ratings.  See 
Fenderson, supra.  

The Board notes that consideration was given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2008), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), to specifically include other diagnostic 
codes pertinent to the rating of lumbar spine disabilities 
under both the prior and amended schedules.  However, the 
medical evidence does not show that the Veteran has 
demonstrated the degree of limitation of thoracolumbar spine 
motion or lumbosacral strain commensurate with the schedular 
criteria for a higher rating.  Additionally, the Veteran has 
not been diagnosed with ankylosis of the spine and his low 
back disability is not shown to be a residual of vertebra 
fracture.  Furthermore, there are no objective medical 
findings that any pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such 
factors has resulted in any limitation of motion to the 
extent required for a higher rating at any time relevant to 
the current appeal period.  DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  Rather, 
such factors have already been contemplated in the currently 
assigned disability evaluation.  Thus, the findings do not 
support the assignment of a higher disability rating under 
any potentially applicable diagnostic code under the prior or 
amended schedule.  38 C.F.R. § 4.71a, Diagnostic Codes 5285-
5295 (2002), Diagnostic Code 5243 (2008).  

The Board further notes that there is no evidence of record 
that the Veteran's low back disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. 
§ 3.321(b) (2008).  Any limits on the Veteran's employability 
due to his low back disability have been contemplated in the 
currently assigned 20 percent disability rating.  The 
evidence also does not reflect that the Veteran's low back 
disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment.  Thus, the record does not show an exceptional 
or unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim for an 
increased rating and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial evaluation higher than 20 percent 
for multi-level lumbar spine spondylosis is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


